Notice of Pre-AIA  o7r AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 5-8, 10-12 and 15-18 are objected to because of the following informalities:
1)	In claim 5, line 1, “the first status” lacks antecedent basis. Replace “the first status” with –a first status--. 
2)	Claims 6 and 7 should be dependent upon claim 2 instead of claim 1. Otherwise, “the controller” (on line 1) lacks antecedent basis. 
3)	In claim 8, it is understood that the claimed “first status” (correspond to the In Position status as shown in Fig. 6) should be when the capacitance calculated from the master electrode is greater than a second threshold and capacitance from each of the other electrodes has a capacitance greater than a first threshold. Replace “a first threshold” (on line 6) with –a second threshold--, and replace “a second threshold” (on line 8) with –a first threshold--. 
4)	In claim 10, it is understood that the claimed “second status” (correspond to the forward sitting status as shown in Fig. 6) should be when the master electrode has a change in capacitance being less than the second threshold and each of the other electrodes has a change in capacitance being less than the first threshold. Replace “the first threshold” (on line 3) with –the second threshold--, and replace “the second threshold” (on line 4) with –the first threshold--.
5)	In claim 15, it is understood that the claimed “a status” (correspond to the In Position status as shown in Fig. 6) should be when the capacitance calculated from the master electrode is greater than a second threshold and a change in capacitance from each of the other electrodes has a capacitance greater than a first threshold. Replace “a first threshold” (on line 7) 
6)	In claim 15,  delete the redundant recitation “, occupant movement data” (on lines 4-5).
7)	In claim 16, it is understood that the claimed “second status” (correspond to the forward sitting status as shown in Fig. 6) should be when the master electrode has a change in capacitance being less than the second threshold and each of the other electrodes has a change in capacitance being less than the first threshold. Replace “the first threshold” (on line 2) with –the second threshold--, and replace “the second threshold” (on line 3) with –the first threshold--.
8)	In claims 6, 11 and 17, replace “greater than or equal to” with –greater than--. 
9)	In claims 7, 12 and 18, replace “less than or equal to” with –less than--. 
Appropriate corrections are required.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

4.	Claims 1-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley (U. S. Patent 6,609,055).
As for claim 1, Stanley discloses a vehicle seating assembly (see Fig. 1; or Fig. 12), comprising:
a seat (18) including a back (16) having an array of at least two electrodes (electrodes 38 and 48 in Fig. 1; or electrodes 38.1, 38.2, 38.3 and 48 in Fig. 12) arranged in the back (16) such that a master electrode(electrode 38 in Fig. 1; or electrode 38.1 in Fig. 12) has an electric field being greater than an electric field of each of the other electrodes(electrode 48 in Fig. 1; or electrodes 38.2 and 38.3 in Fig. 12) within the array to detect a total change in capacitance from the array.

As for claim 8, Stanley discloses (see Figs. 1 and 12) a vehicle (vehicle 20 in Fig. 1) comprising:
a seating assembly (see Fig. 1 and 12) having a plurality of electrodes (electrodes 38 and 48 in Fig. 1; or electrodes 38.1, 38.2, 38.3 and 48 in Fig. 12) disposed in an array, and including a master electrode (e.g., electrode 38.1 in Fig. 12) having an electric field being greater than each of the other electrodes (electrodes 38.2 and 38.3 in Fig. 12) in the plurality of electrodes; and
a controller (controller 32 in Figs. 1 and 12) that outputs occupant movement data indicative of a first status of the seat if a change in capacitance(C1) calculated from the master electrode (38) is greater than a second threshold(C1_Thr) and each of the other electrodes (48) in the plurality of electrodes has a change in capacitance (C2) greater than a first threshold (C2_Thr) (see col. 4, lines 45-54).

As for claim 15, Stanley discloses a method for controlling a vehicle sub-system (in Figs. 1 and 12) comprising:

calculating, via a controller (32), a status of the seating assembly based on a change in capacitance (C1) calculated from the master electrode (38) being greater than a second threshold (C1_Thr)  and a change in capacitance (C2) from each of the other electrodes (48) in the plurality of electrodes being greater than a first threshold(C2_Thr) (see col. 4, lines 45-54); and
transmitting the status of the seating assembly to a vehicle control sub-system (side airbag deployment sub-system).

As for claim 9, Stanley discloses the vehicle as claimed in claim 8, wherein the plurality of electrodes is arranged asymmetrically across a seating assembly centerline (see Figs. 1 and 12).

As for claim 2, Stanley discloses the vehicle seating assembly of claim 1 further comprising a controller (controller 32 in Figs. 1 and 12) that outputs occupant movement data indicative of a status of the seat if the total change in capacitance is greater than a first threshold (i.e., when C1 is greater than  C1_Thr or C2 is greater than C2_Thr; see col. 4, lines 45-54).

As for claim 3, Stanley discloses the vehicle seating assembly of claim 2, wherein the controller (controller 32 in Figs. 1 and 12) transmits the status to a vehicle control sub-system (i.e., the control sub-system for enable or disable the side air bag).



As for claim 5, Stanley discloses the vehicle seating assembly of claim 4, wherein the first status of the seat is indicative of the master electrode (38) having a change in capacitance (C1) being greater than the second threshold (C1_Thr) and each of the other electrodes having a change in capacitance (C2) being greater than the first threshold (C2_Thr) (see col. 4, lines 45-54).

As for claims 6, 11 and 17, Stanley discloses wherein the controller (32) outputs occupant movement data being indicative of a third status of the seat (i.e., see Figs 2d showing the child passenger is moving to the left side of the seat) if at least one electrode (38) disposed on a first side (left side) of the array of the plurality of electrodes has a change in capacitance being greater than a change in capacitance of at least one electrode (48) disposed on a second side(right side) of the array of the plurality of electrodes (see Fig. 6, combination # 10).

As for claims 7, 12 and 18,  Stanley discloses wherein the controller (32) outputs occupant movement data being indicative of a fourth status of the seat(see Fig. 3a showing the child passenger is moving to the right side of the seat) if at least one electrode (38) disposed on a first side(left side) of the array of the plurality of electrodes has a change in capacitance being less than a change in capacitance of at least one electrode (48) disposed on a second side  (right side) of the array of the plurality of electrodes (see Fig. 6, Combination #12).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley (U. S. Patent 6,609,055) in view of OEL (U. S. Pub. 2019/0390982). 
As for claim 14, Stanley discloses the vehicle as claimed in claim 8 as discussed above.
Stanley does not specifically disclose wherein the plurality of electrodes is arranged symmetrically across a seat centerline.
OEL discloses a vehicle system with multiple capacitive sensor/electrodes (12 in Fig. 1) arranged symmetrically across a seat centerline (see Fig. 1; [0015], [0016]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stanley to dispose a plurality of electrodes symmetrically across the seat centerline, as taught by OEL, for the purpose of sensing a condition/state of an occupant that applies to both sides of the seat (see [0015], [0016]).  
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley (U. S. Patent 6,609,055) in view of OHARA et al. (U. S. Pub. 2012/0126519).
As for claim 19, Stanley discloses the method of claim 15 as discussed above, wherein the status of the seating assembly is transmitted to a side airbag inflator. 

OHARA et al. discloses an airbag control apparatus including an occupant detecting unit, wherein the status relating to the occupant state and type are transmitted to a side airbag inflator, and one additional vehicle control sub-system—the front airbag inflator (see the side airbag and front airbag modules  as shown in Fig. 2). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stanley to transmit the status of the seating assembly  to an additional vehicle control sub-system—the front airbag module, as taught by OHARA, so that the status of the seating assembly determined  in Stanley can also be used to control the deployment of the front airbag module, or any other sub-system for better protect the occupant. 

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley (U. S. Patent 6,609,055). 
As for claim 20, Stanley discloses the method of claim 15, as discussed above.
Stanley does not specifically disclose wherein the second threshold is greater than the first threshold.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stanley to use any appropriate values for the thresholds, and some specific application may require a second threshold greater than the first threshold, depending upon the specific application and the particular geometry of the different electrodes used (see col. 3, lines 52-59). 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/               Primary Examiner, Art Unit 2867